Citation Nr: 0906745	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-10 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for right shoulder 
disability as secondary to service-connected right elbow 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Law Clerk






INTRODUCTION

The Veteran had active military service from May 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDING OF FACT

The Veteran's current right shoulder disability is 
etiologically related to his service-connected disability of 
the right elbow.


CONCLUSION OF LAW

A right shoulder disability is proximately due to or the 
result of a service-connected disability.  38 C.F.R. 
§ 3.310(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes the record reflects that the 
Veteran has been provided all required notice.  In addition, 
as explained below, the Board has determined that the 
evidence currently of record is sufficient to substantiate 
the Veteran's claim for service connection of a right 
shoulder disability as secondary to the service-connected 
disability of the right elbow.  Therefore, no further 
development required with respect to the matter decided 
herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2008) or 38 C.F.R. § 3.159 (2008).


  
Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of this regulation. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its 
merits, the evidence must preponderate against the claim. 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Analysis

The Veteran contends that he developed his current right 
shoulder disability as a result of his service-connected 
right elbow disability.  

The medical evidence confirms that the Veteran currently has 
arthritis of his right shoulder.  There are two medical 
opinions of record addressing whether the Veteran's right 
shoulder disability is etiologically related to his service-
connected right shoulder disability.    

A May 2003 letter from Dr. A.E., the Veteran's private 
physician, notes that the Veteran reported a 9 or 10 year 
history of right shoulder symptoms.  He reported the results 
of his examination of the Veteran and pertinent diagnoses of 
chronic right shoulder osteoarthritis and chronic right elbow 
ankylosis and weakness.  In addition, he expressed his 
opinion that the Veteran's current right shoulder disability 
is a complication associated with the Veteran's service-
connected right elbow arthritis.  He supported this opinion 
by noting that the Veteran did not have a similar problem in 
his left shoulder  He recommended that an official connection 
be made between the two conditions.  

In response to his claim, the Veteran was afforded a VA 
examination in August 2005.  Following a review of the claims 
folder and the examination of the Veteran, the examiner 
diagnosed degenerative joint disease of the right shoulder 
and opined that it was not caused by or a result of  the 
Veteran's right elbow disability.  He supported this opinion 
by noting that the right elbow joint was initially injured by 
a trauma, in which the shoulder joint was not involved, and 
by stating that the degenerative joint disease in the 
Veteran's right shoulder was secondary to aging rather than 
trauma.  

The Board has not found the VA opinion to the effect that the 
right shoulder disability is due to aging and not due to the 
right elbow disability to be particularly persuasive because 
the examiner failed to provide any support for this opinion 
other than to note that the Veteran's right shoulder was not 
injured in service, a factor that is not relevant to whether 
the right shoulder disability is etiologically related to the 
service-connected right elbow disability.  Dr. A.E. has 
supported his favorable opinion by noting the absence of a 
similar disability in the left shoulder.  Although Dr. A.E.'s 
opinion was not provided following a review of the claims 
folder, he did have the benefit of examining and interviewing 
the Veteran.  

In the Board's opinion, the evidence supportive of this claim 
is at least in equipoise with that against the claim.  
Accordingly, the Veteran is entitled to secondary service 
connection for his right shoulder disability.  


ORDER

Entitlement to secondary service connection for right 
shoulder disability is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


